DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Amendment
	In the amendment filed 3/3/2022, claims 1, 3-7, 10, 13-15, 17-21, 24, and 27-29 have been amended. Claims 2 and 16 have been amended. The currently pending claims considered below are claim 1, 3-15, and 17-29.


Information Disclosure Statement
Initialed and dated copy of Applicant's IDS form 1449, filed 1/10/2022, is
attached to the instant Office action.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The prior art of record, Pal et al. (US Publication 2019/0147075) teaches analogous art to the instant application, that of query processing. Pal more specifically teaches processing queries from different data system by generating a subquery. However, after careful consideration of the claim amendments and response (pages 2-12) filed 3/3/2022 and the telephone interview held on 3/2/2022, the applicant’s 
The feature of processing of nested API calls in a unified query is disclosed in claim 1, that recites “receiving, from the first application executing on the first server, a first response to the first call; extracting from the first response, one or more parameters; updating,  by a processor, the second call to the second API to include the extracted one or more parameters;”, and similarly in claims 15 and 29. Consequently, independent claims 1, 15, and 29 and dependent claims 3-4 and 17-28 are allowable over the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Rodriguez (US Publication 2019/0278635 A1)
Desineni (US Publication 2017/0046436 A1)
Liensberger (US Publication 2015/0120711 A1)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANGELINO N GORTAYO whose telephone number is (571)272-7204. The examiner can normally be reached Monday-Friday 7:00am - 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fred Ehichioya can be reached on 571-272-4034. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/DANGELINO N GORTAYO/Primary Examiner, Art Unit 2168